             Case 2:20-bk-14521-VZ               Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                              Desc
                                                 Main Document    Page 1 of 15


 Attomey or Party Name, Address, Telephone & FAX Numbers, State Bar            FOR COURT USE ONLY
 Number & Email Address
 Daniel King
 The Attorney Group
 3435 Wilshire Blvd
 Suite #1111
 Los Angeies, OA 90010
 213-388-3887 Fax: 213-388-1744
 207911 OA
 dking@theattorneygroup.com




 □ Debtor appearing without attorney
 El Attorney for Debtor

                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

 List all names (Including trade names) used by Debtor within                  CASE NUMBER:
 the last 8 years.
 In re:                                                                        CHAPTER 13
   Jose E Salazar, Jr.                                                                             CHAPTER 13 PLAN
                                                                                                        0 Original
                                                                                                        □ P' Amended*
                                                                                                        □ 2"'' Amended*
                                                                                                        □            Amended*

                                                                                    *llst below which sections have been changed:

                                                                                              [FRBP 3015(b); LBR 3015-1]
                                                                               11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                               Date:
                                                                               Time:
                                                                               Address:



                                                                               PLAN CONFIRMATION HEARING: [LBR 3015-1 (d)]
                                                                               Date:
                                                                               Time:
                                                                               Address:
                                                                  Debtor(s).

             "Bankruptcy Code" and "11 U.S.C." refer to the United States Bankruptcy Code, Title 11 of the United States Code.
  "FRBP" refers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" refer to the Local Bankruptcy Rule(s) of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors In a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate In some cases, but the presence of an option In this Plan
does not Indicate that the option is appropriate, or permissible, In your situation. A Plan that does not comply with local
rules and judicial rulings may not be conflrmable. You should read this Plan carefully and discuss It with your attorney If


              This form Is mandatory. It has been approved for use In the United States Bankruptcy Court for the Central District of California.
April 2019                                                               Page 1                                  F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ               Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                             Desc
                                                 Main Document    Page 2 of 15

you have one. If you do not have an attorney, you may wish to consult one.

TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).

Defaults will be cured using the interest rate set forth below in the Plan.

The following matters mav be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following Items. If
an item is checked as "Not Included," if both boxes are checked, or neither box is checked, the item will be
ineffective ifset out later as a provision in this Plan.

     1.1       Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
               and/or Section IV (11 U.S.C.§ 506(a)and (d)):
               □ Included        ^ Not included

      1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
          IV (11 U.S.C. § 522(f)):
               □ Included        [jg Not included

      1.3      Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
               pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
               term of 60 months:
               □ Included        @ Not included

     1.4       Other Nonstandard Plan provisions, set out in Section IV:
               n Included        @ Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

    A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due date
       falls on the 29"^, 30''', or 31®' day of the month, payment is due on the 1®' day of the following month (LBR
             3015-1(k)(1)(A)).

             Payments by Debtor of:
             $ 754.00                     per month for months J                   through _60               totaling $ 45,240.00             .

              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.
April 2019                                                               Page 2                                  F3015-1.01 .CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ               Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                              Desc
                                                 Main Document    Page 3 of 15

             For a total plan length of 60 months totaling $45.240.00.

     B. Nonpriorlty unsecured claims.

             The total amount of estimated non-priority unsecured claims is $5.258.95.

             1. Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriorlty
                unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
                below. If both options below are checked, the option providing the largest payment will be effective.

                  a. 53 "Percentage" plan: 100% of the total amount of these claims, for an estimated total payment of
                        $5,258.95.

                  b. □ "Residual" plan: The remaining funds, after disbursements have been made to all other creditors
                       provided for in this Plan, estimated to pay a total of $5.258.95 and 100% to claims in Class 5. The
                       amount distributed to Class 5 claims may be less than the amount specified here depending on the
                       amount of secured and priority claims allowed.

             2.   Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriorlty
                  unsecured claims will be made in at least the greater of the following amounts:

                  (a) the sum of $226.689.39. representing the liquidation value of the estate in a hypothetical Chapter 7 case
                     under 11 U.S.C. § 1325(a)(4), or

                  (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                      $ 41.401.80 . representing all disposable income payable for 60 months under the means test.

     C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
        the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriorlty
        unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
             received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
             refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee or
             directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
             payments stated in Section I.A., above. The refunds are pledged to the plan in addition to the amounts stated in
             Section I.A. and can be used by the Chapter 13 Trustee to increase the percentage paid to general unsecured
             creditors without further order of the Bankruptcy Court.

     D. In the event that secured credltor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the
        Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice is
        filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
        FRBP3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.

     E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
        secured by personal property where such security interest is attributable to the purchase of such property and
        preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
        in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease
        payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

         Creditor/Lessor Name                 Collaterai Description                 Last 4 Digits of Account #               Amount
-NONE-


         Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the
         date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
         and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection payment
         or preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as practicable
         after the payment is received and posted to the Chapter 13 Trustee's account. The Chapter 13 Trustee will collect
         his or her statutory fee on all receipts made for preconfirmation adequate protection payments or preconfirmation
         lease payments.
              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.
April 2019                                                               Page 3                                  F3015-1.01.CHAPTER13.PLAN
         Case 2:20-bk-14521-VZ                     Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                   Main Document    Page 4 of 15


     F. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b)or for medical emergencies.

    G. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open
         court.


    H. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
         appropriate taxing authorities.

    I.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
         after the date of the filing of the bankruptcy petition.

    J. If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien until the Plan confirmation order is entered.

    K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property
         that secures claims paid under the Plan.

Section 11. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

    Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of
    claims as follows:

    A. ORDER OF PAYMENT OF CLAIMS:



         1st      If there are Domestic Support Obligations, the order of priority will be:

                       (a) Domestic Support Obligations and the Chapter 13 Trustee's fee not exceeding the amount accrued
                          on Plan Payments made to date;

                       (b) Administrative expenses(Class 1(a)) until paid in full;

                  If there are no Domestic Support Obligations, the order of priority will be:

                       (a)The Chapter 13 Trustee's fee not exceeding the amount accrued on Plan Payments made to date;

                       (b) Administrative expenses(Class 1(a)) until paid in full.

         2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full
                  except as otherwise provided in this Plan..

         3rd      Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                  will be made on nonpriority unsecured claims until all the above administrative, secured and priority claims
                  have been paid in full unless otherwise provided in this Plan.

    B. CLASSIFICATION AND TREATMENT OF CLAIMS:




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 4                                   F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ              Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                               Desc
                                                Main Document    Page 5 of 15


                                                                   CLASS 1



                      ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

'class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than In full
 must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any allowed
 administrative expense, controls over any contrary amount listed below.


                                                   AMOUNT OF                  INTEREST                              TOTAL
                  CATEGORY
                                                 PRIORITY CLAIM               RATE, if any                        PAYMENT

 a. Administrative Expenses

(1)     Chapter 13 Trustee's Fee - estimated at 11% of all payments to be made to all classes through this Plan.

i(2)    Attorney's Fees                                      $2,259.00                                                              $2,259.00

(3)     Chapter 7 Trustee's Fees


(4)     Other

(5)     Other

 b. Other Priority Claims

(1)     Internal Revenue Service                             $2,276.59                                                              $2,276.59

(1)     Internal Revenue Service                             $4,600.57                                                              $4,600.57

(1)     Internal Revenue Service

(2)     Franchise Tax Board

(3)     Domestic Support Obligation

              )      Other

        Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
        Plan pursuant to §1322(a)(4)(this provision requires that payments in Part 2 Section I.A. be for a term of 60
        months)

        {specify creditor name):




□ See attachment for additional claims in Class 1.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 5                                  F3015-1.01.CHAPTER13.PLAN
            Case 2:20-bk-14521-VZ                Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                             Desc
                                                 Main Document    Page 6 of 15


                                                                  CLASS 2



                 CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                    ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
    Check one.

       □ None. If "None" is checked, the rest of this form for Class 2 need not be completed.

       E Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
        with any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless
        otherwise ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by
        Debtor, as specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through
        disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.

         The arrearage amount stated on a proof of claim controls over any contrary amount listed below.

                                                                                                                                POST-
                                                                                      ESTIMATED
                             LAST 4 DIGITS        AMOUNT OF                                              ESTIMATED            PETITION
I         NAME OF            OF ACCOUNT           ARREARAGE,
                                                                     INTEREST          MONTHLY
                                                                                                            TOTAL            PAYMENT
         CREDITOR                                                       RATE         PAYMENT ON
                                NUMBER                IF ANY                                             PAYMENTS           DISBURSING
                                                                                     ARREARAGE
                                                                                                                               AGENT
    Servicing Corporation      ~             "   $26,3^9.04          0.00%          $438.82             $26,329.04        rjTrustee
                                                                                                                             Debtor



□ See attachment for additional claims in Class 2.



                                                                 CLASS 3A




                                   UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR

    Check one.

     □ None. If "None" is checked, the rest of this form for Class 3A need not be completed.

     E Debtor will make regular payments, including any preconfirmation payments, directly to the following creditors in
     accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):

      800 Loanmart xxx0105
      Honda Financial Services
    The claims of these creditors are unimpaired under the plan.


□ See attachment for additional claims in Class 3A.



                                                                 CLASS 3B



     CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED AND PAID IN FULL
                                                  DURING THE TERM OF THIS PLAN.
    Check one.



            This form Is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April20l9                                                              Page 6                                  F3015-1.01.CHAPTER13.PLAN
            Case 2:20-bk-14521-VZ                  Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                   Main Document    Page 7 of 15


   SS None. If "None"is checked, the rest of this form for Class 3B need not be completed.
   □ Debtor proposes:

        Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
        claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this Plan
        over any contrary amounts listed below.

        (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, the
              dollar amount of secured claims in this Class 38 should be as set forth in the column headed "Secured Claim
              Amount." For that dollar amount to be binding on the affected parties, either

              (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and/or I
                  avoiding the lien, or                                                                                                            '
              (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion; i
                  the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (Indicating that this Plan includes |
                  valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory, nonpurchase-money Hen j
                  in Section IV.C.); and this Plan must be confirmed - if any one of those conditions is not satisfied, then the;
                  claim will not be bifurcated into a secured part and an unsecured part pursuant to this sub-paragraph.

        (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will be'
           treated as a nonpriority unsecured claim in Class 5 below.                                                   I

                                   LAST 4 DIGITS                             SECURED                             ESTIMATED             ESTIMATED
                                                             CLAIM                              INTEREST
  NAME OF CREDITOR                  OF ACCOUNT                                 CLAIM                              MONTHLY                 TOTAL
                                                             TOTAL                                RATE
                                       NUMBER                                AMOUNT                               PAYMENT              PAYMENTS




|_J See attachment for additional claims in Class 3B.



                                                                       CLASS 3C



 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM
               OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.

 Check all that apply.

    0 None. If "None" is checked, the rest of this form for Class 3C need not be completed.

  □ Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These claims
     will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over any contrary amounts
        listed below.


                                 IMPAIRED CLAIMS PAID THROUGH THE PLAN BY THE TRUSTEE


      NAME OF CREDITOR                          LAST 4           CLAIM TOTAL             INTEREST             ESTIMATED             ESTIMATED
                                             DIGITS OF                                       RATE              MONTHLY             TOTAL
                                             ACCOUNT                                                           PAYMENT              PAYMENTS
                                              NUMBER




             This form is mandatory, it has been approved for use in the United States Bankruptcy Court for the Central District of Caiifornia.
April2019                                                                Page 7                                   F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ                 Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                   Main Document    Page 8 of 15

      NAME OF CREDITOR                         LAST 4           CLAIM TOTAL              INTEREST            ESTIMATED            ESTIMATED
                                             DIGITS OF                                     RATE               MONTHLY             TOTAL
                                             ACCOUNT                                                          PAYMENT             PAYMENTS
                                              NUMBER

                                                        CURE AND MAINTAIN CLAIMS


   □ Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
   claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
   payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure
   and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee,
   with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls over any
   contrary amount listed below.

                                                                                             Cure of Default
                            LAST 4 DIGITS OF                                                   ESTIMATED                                 ONGOING
      NAME OF                                         AMOUNT OF                                                     ESTIMATED
                               ACCOUNT                                      INTEREST           MONTHLY                                   PAYMENT
      CREDITOR                                       ARREARAGE,                                                       TOTAL
                                NUMBER                                        RATE            PAYMENT ON                                DISBURSING
                                                          IF ANY                                                    PAYMENTS
                                                                                              ARREARAGE                                    AGENT


                                                                                                                                       Trustee
                                                                                                                                       Debtor



□ See attachment for additional claims in Class 3C.


                                                                      CLASS 3D



                                          SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

 Check one.

    0 None. If "None" Is checked, the rest of this form for Class 3D need not be completed.

   □ The claims listed below were either:

 1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
   acquired for the personal use of Debtor, or

2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
   value.

These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a proof
of claim controls over any contrary amount listed below.
                                               LAST 4
                                                                                                             ESTIMATED                ESTIMATED
                                             DIGITS OF                                   INTEREST
      NAME OF CREDITOR                                          CLAIM TOTAL                                   MONTHLY                   TOTAL
                                             ACCOUNT                                       RATE
                                                                                                              PAYMENT                 PAYMENTS
                                              NUMBER




□ See attachment for additional claims in Class 3D.


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.
April 2019                                                              Page 8                                   F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ                  Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                    Main Document    Page 9 of 15




                                                                         CLASS 4



                               OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                                  AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                       WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
   Check one.

  B None. If "None"is checked, the rest of this form for Class 4 need not be completed.

   □ Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
     claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
     payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will ,
     cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13
     Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls,
     over any contrary amount listed below.                                                                                                            I

                             LAST 4 DIGITS OF                                                    ESTIMATED                                 ONGOING
       NAME OF                                         AMOUNT OF                                                      ESTIMATED
                                ACCOUNT                                      INTEREST             MONTHLY                                  PAYMENT
      CREDITOR                                        ARREARAGE,                                                        TOTAL
                                NUMBER                                         RATE             PAYMENT ON                                DISBURSING
                                                           IF ANY                                                     PAYMENTS
                                                                                                ARREARAGE                                    AGENT
                                                                                                                                         Trustee
                                                                                                                                         Debtor



   See attachment for additional claims in Class 4.



                                                                        CLASS 5A


                               NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section 1.8. above.


                                                          SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
  0 None. If "None" is checked, the rest of this form for Class 5 need not be completed.




              This form is mandatory, it has been approved for use in the United States Bankruptcy Court for the Centrai District of California.
April 2019                                                               Page 9                                    F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ                 Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                      Desc
                                                   Main Document    Page 10 of 15



                                                                       CLASS 5B



□ Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
 will be disbursed by Debtor.


                                                          LAST 4
                                                                                                  ESTIMATED
                                                       DIGITS OF           INTEREST                                          ESTIMATED TOTAL
             NAME OF CREDITOR                                                                      MONTHLY
                                                       ACCOUNT                 RATE                                               PAYMENTS
                                                                                                   PAYMENT
                                                        NUMBER




                                                                       CLASS 5C

       Other separately classified nonpriority unsecured clalm^
                                                          LAST 4
                                                                           AMOUNT TO BE
                                                       DIGITS OF                                      INTEREST             ESTIMATED TOTAL
             NAME OF CREDITOR                                                PAID ON THE
                                                       ACCOUNT                                           RATE          AMOUNT OF PAYMENTS
                                                                                   CLAIM
                                                        NUMBER




□ See attachment for additional claims in Class 5.



                                                                        CLASS 6



                                                        SURRENDER OF COLLATERAL


   Check one.

   ^ None. If "None" is checked, the rest of this form for Class 6 need not be completed.

   □ Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
     requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
     and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
     the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                      Description:



□ See attachment for additional claims in Class 6.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                               Page 10                                   F3015-1.01 .CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ              Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                              Desc
                                                Main Document    Page 11 of 15


                                                                   CLASS 7



                                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES
   Any executory contracts or unexpired leases not listed below are deemed rejected.

   Check one.

   E None. If "None"is checked, the rest of this form for Ciass 7 need not be completed.

   □ The executory contracts and unexpired leases listed below are treated as specified {identify the contract or lease at
      issue and the other party(ies) to the contract or lease):


      Creditor Name:

      Description:
                             □ Rejected                                       □ Assumed; cure amount (If any): $
                                                                        to be paid over            months

      Creditor Name:

      Description:
                             □ Rejected                                       □ Assumed; cure amount (If any): $
                                                                         to be paid over            months

      Payments to be cured within        months of filing o1
                                                          of the bankruptcy petition. All cure payments will be
      made through disbursements by the Chapter 13 Trustee.

 □ See attachment for additional claims in Class 7.



Section III. PLAN SUMMARY




                  CLASS la                                                                                              $2,259.00

                  CLASS lb                                                                                              $6,877.16

                  CLASS 1c

                  CLASS 2                                                                                             $26,329.04

                  CLASS 3B



                 CLASS 3C

                 CLASS 3D

                 CLASS 4

                 CLASS 5A                                                                                               $5,258.95
                 CLASS 5C




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 11                                 F3015-1.01.CHAPTER13.PLAN
         Case 2:20-bk-14521-VZ                    Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                  Main Document    Page 12 of 15

                  CLASS 7                                                                                                             $0.00
                  SUB-TOTAL                                                                                                    $40,724.15
                 CHAPTER 13 TRUSTEE'S FEE
                 (Estimated 11% unless advised otherwise)                                                                        $4,483.20
                 TOTAL PAYMENT                                                                                                 $45,240.00

Section IV. NON-STANDARD PLAN PROVISIONS

    52 None. If"None"is checked, the rest of Section iV need not be completed.

    Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions In this Plan In this separate
    Section IV of this Plan and must check off the "Included" box or boxes In Paragraphs 1.1,1.2,1.3 and/or 1.4 of
    Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these requirements Is
    Ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory Chapter
    13 Plan form, or any Plan provision deviating from this form.

    The nonstandard Plan provisions seeking modification of Hens and security interests address only those
    liens and security Interests known to Debtor, and known to be subject to avoidance, and all rights are
    reserved as to any matters not currently known to Debtor.

        □ A. Debtor's Intent to File Separate Motion to Value Property Subiect to Creditor's Lien or Avoid Creditor's Lien
           f11 U.S.C. § 506(a) and (d)1. Debtor will file motion(s) to value real or personal property of the bankruptcy
           estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
        □ B. Debtor's Intent to File Separate Motion to Avoid Creditor's Judicial Lien or Nonpossessorv. Nonpurchase
           Security Interest Ml U.S.C. § 522(f)1. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
              nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
              pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a iien under 11 U.S.C. § 522(f), the Chapter
              13 Trustee will not pay any claim filed based on that lien as a secured claim.

Name of Creditor Lienholder/Servlcer:

Description of lien and collateral (e.g., 2"^ lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2"<' lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2"^' lien on 123 Main St.):



□ See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f) motion.

□       C. Debtor's Request in this Plan to Modify Creditor's Secured Claim and Lien. Debtor proposes to modify the
        foilowing secured claims and liens in this Pian without a separate motion or adversary proceeding - this Plan will
        serve as the motion to vaiue the collaterai and/or avoid the iiens as proposed beiow. To use this option. Debtor
        must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all related exhibits as
        instructed in that form. Note: Not all Judges will grant motions to value and/or avoid liens through this
        Plan. Please consult the specific Judge's Instructions/Procedures on the court's website for more
        information.




             This form is mandatory, it has been approved for use in the United States Bankruptcy Court for the Central District of Caiifomia.
April 2019                                                              Page f2                                   F3015-1.01.CHAPTER13.PLAN
             Case 2:20-bk-14521-VZ                  Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                    Main Document    Page 13 of 15


                           DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

       TO CREDITOR LIENHOLDER/SERVICER



             □         Real property collateral (street address and/or legal description or document recording number, including
                       county of recording):

                       {attach page with legal description of property or document recording number as appropriate).

             □         Other collateral {add description such as judgment date, date and place of Hen recording, book and page
                       number):


             □         11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral effective
                       immediately upon issuance of the order confirming this Plan.

             □         11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                       that will be effective upon the earliest to occur of either payment of the underlying debt determined under
                       nonbankruptcy law or one of the following:



                       (1) discharge under 11 U.S.C. § 1328, or

                       (2) Upon completion of all Plan payments.

     Value of collateral:                                                                                                         $
     Liens reducing equity (to which subject lien can attach): $              +$                                +$           = .. ($               )
     Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)):                                                     ($               )

     Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
     and/or lien avoidance of the above-iisted creditor on the above-described collateral in the form
     Attachment B. 0 and/or D to this Plan, as applicable. {Debtor must use and attach a separate Attachment
     B, C and/or D which are also mandatory court forms for modification of each secured claim and lien.)

     Amount of remaining secured claim (negative results should be listed as $-0):                                                $

     Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).


□ See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

     D. Other Non-Standard Plan Provisions (use attachment, if necessary):

V. REVESTING OF PROPERTY

         Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
         closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
         filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
         converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
         accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
         authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
         motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal. Debtor
         must seek approval of the court to purchase, sell, or refinance real property.



              This form Is mandatory. It has been approved for use In the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page f3                                  F3015-1.01 .CHAPTER13.PLAN
Case 2:20-bk-14521-VZ           Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                        Desc
                                Main Document    Page 14 of 15




the wording and order oUht^/rTweions^ln^te Plfn*"e'ideTti
Califomla Chapter 13 Plan other than any nonstandard Plan
                                                                                     a'tomoy, also eortify(ios)that
                                                                        Incrd^TnlSSlon iv'"

Date:   May 13,2020
                                                            /s/ Daniel King
                                                            Daniel King
                                                            Attorney for Debtor

                                                            /s/ Jose E Salazar, Jr
                                                            Jose E Salazar, Jr.
                                                            Debtor 1



                                                            Debtor 2
             Case 2:20-bk-14521-VZ                  Doc 2 Filed 05/15/20 Entered 05/15/20 16:40:39                                     Desc
                                                    Main Document    Page 15 of 15

                                 ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                                 (11 U.S.C.§§ 506: valuation/iien avoidance by separate motion(s))
0 None. If"None"is checked, the rest of this Attachment A need non be completed.

 1. Creditor Lienholder/Servicer:
             Subject Lien {e.g., 2"^ Lien on 123 Main St.):


 2. Creditor Lienholder/Servicer:
             Subject Lien (e.g.,         Lien on 123 Main St.):


 3.   Creditor Lienholder/Servicer:
             Subject Lien (e.g., 4'*^ Lien on 123 Main St.):


 4. Creditor Lienholder/Servicer:
             Subject Lien (e.g., 2"^ Lien on 456 Broadway):


 5.   Creditor Lienholder/Servicer:
             Subject Lien (e.g., 3^*' Lien on 456 Broadway):


 6.   Creditor Lienholder/Servicer:
             Subject Lien (e.g., 4"^ Lien on 456 Broadway):


 7.   Creditor Lienholder/Servicer:
             Subject Lien (e.g., 2™* Lien on 789 Crest Ave.):


 8. Creditor Lienholder/Servicer:
             Subject Lien (e.g., 3^*^ Lien on 789 Crest Ave.):


 9.   Creditor Lienholder/Servicer:
             Subject Lien (e.g., 4'^ Lien on 789 Crest Ave.):


(Attach additional pages for more liens/provisions.)

CERTIFICATION: i have prepared this attachment(including any additional pages)for use by the Chapter 13 Trustee, i
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and i acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

 Executed on (date)           May 13,2020


 Printed name: Daniel King                                                  Signature: isi Daniel King
53 Attorney for Debtor or              □ Debtor appearing without attorney



              This form Is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page 15                                   F3015-1.01 .CHAPTER13.PLAN
